SCHOTT, Judge,
dissenting and assigning reasons:
The majority opinion exonerates defendants from liability because of a preoccupation with whether the driver was derelict in some duty to assist plaintiff in exiting or to compel Mrs. Jackson to move to make room for plaintiff to exit.
Whether the driver was negligent in these narrow respects or not the company which hires out limousines for transportation of passengers has a duty to assign seats to those passengers from which one can exit in a reasonable manner and with a reasonable degree of safety. For a company to assign a seat to a passenger and to expect her to go through some sort of contortions in order to get out of the vehicle in safety constitutes a breach of duty and renders that company liable for the injuries sustained by that passenger who, while trying to exit from the vehicle, is injured because of the tight, crowded spot where she was assigned to sit.
Accordingly, I would affirm the judgment of the trial court.